This is a traffic matter originating in the District Court. The defendant appeals by way of trial de novo to the Trial Division of the High Court pursuant to A.S.C.A. § 3.309.
FACTUAL & LEGAL BACKGROUND
Defendant was cited for careless driving in violation of A.S.C.A. i 46.1907(2)(B), a class C misdemeanor carrying a potential term of imprisonment of fifteen days. He moved to dismiss the complaint and summons below, which motion was *2denied. Upon trial, the defendant was convicted and accordingly sentenced.
Defendant restates his motion made below and the facts giving rise to the motion are stipulated as follows:
On the day of the alleged violation, the investigating officer attended the scene with both parties present. After the officer had completed his investigations, both parties were free to leave. However, two days afterwards, the officer issued a traffic citation to the defendant.
The defendant moves to dismiss the citation as defective. He argues that traffic laws which carry penalties of imprisonment are criminal laws, the prosecution of which requires compliance with the general criminal procedure for the issuance of "summons upon a complaint before a judge," A.S.C.A. § 46.1221 (a).
The officer had in fact issued a Uniform Traffic Ticket and Complaint-Summons to the defendant under the Procedure for Traffic Offenses Act, A.S.C.A. i 22.0801 et. seq.
Defendant, on the other hand, argues that the alternative Traffic Procedure statute is limited by its language to those circumstances where the officer is on the scene of a traffic accident. That if after the officer’s personal investigation, and if- probable cause is presented, the Uniform Traffic Ticket and Complaint-Summons may only then be utilized and issued to any driver involved in the accident, in lieu of pursuing a summons under the general criminal procedure. Defendant alludes that under the general criminal procedure, due process is granted, and thus the converse of hi.s contention is that traffic citations pursuant, to the traffic procedure enactments, unless issued at the scene, are short of due-process requirements.
Defendant’s reasoning is premised on his construction of A.S.C.A. ii 22.0802 & 22.0803. These provisions respectively read:
i 22.0802:
The procedure set forth in this chapter [ 8 ] may be employed in lieu of all others for violations of this title [relating to *3traffic offenses] not amounting to felonies. (Emphasis added.)
§ 22.080-3:
Except for felonies, a police officer at the scene of a traffic accident may issue a written traffic citation to any driver of a vehicle involved in the accident when, based upon his personal investigation, the officer has reasonable and probable grounds to believe that the person has committed an offense under the provision of this title in connection with the accident. (Emphasis added.)
It is defendant’s position that.the underscored word "may", as appearing in both provisions, implies a restricted exception to the general criminal procedure requirements mentioned above for the initiation of misdemeanor prosecutions. This restricted exception is "on the scene/probable cause."
CONCLUSION
We disagree with defendant’s overly restrictive reading of the Procedure for Traffic Offenses Act. The legislative purpose in enacting Chapter 8 is clearly set out in Section 22.0801, and that 'is ". . . to provide, a procedure for the adjudication of all vehicle code violations not amounting to a felony .... To this end, the procedure established by the, American Bar Association Standing Committee on Traffic Court and specifically the Uniform ' Traffic Ticket and Complaint is noted and approved." (Emphasis added.. ) .
The employment of the word "may" in the succeeding provisions relied on by the defendant denotes an ,“alternative" procedure for initiating the prosecution of traffic misdemeanor/infraction violations. The obvious legislative goal was to simplify the processing of minor traffic violations. In Thompson v. State, 570 S.W.2d 262, 266 (Ark. 1978), it was said that the use of the Uniform, Traffic Ticket. Complaint-Summons reduces delays, alleviates docket congestion and permits more economical use of the facilities of the police department, traffic courts, and the personnel of. the prosecuting attorney’s office. It would seem *4to us that to limit the scope of the enactment to that suggested by defendant would be largely to frustrate the whole purpose behind the legislative exercise.
The legislature has specified clear standards for the contents, of a Uniform Traffic Ticket and Complaint-Summons. See A.S.C.A. § 22.D807. The succeeding § 22.0810(b) is, by its terms, clearly in lieu of genera.1 criminal procedure as it provides that the complaint shall, be filed with the Clerk and sworn to by a police officer. Finally, i 22.0810, . while' stating that "the summons and complaint of the Uniform . Traffic ticket, shall be considered sufficient information to initiate and sustain .an action under . . ." the traffic code, goes further to provide that any due process deficiencies in notice given by the Uniform Traffic Ticket and Complaint may be cured by "proper" motion by the defendant' to require the government to furnish further particulars. Thus the deféndant’s due process reservations are less than apparent. See also People v. Boback, 243 N.E.2d 135 (N.Y. 1968).
On the reasons given above, the motion is denied.
TIMELINESS OF APPEAL
While raised by neither party herein, the record seems to suggest that final judgment of the Court below was entered June 9, 1987.' Pursuant to District Court Rule 15, an appellant seeking an appeal by way of trial de novo before the trial division must file his notice of appeal within five days of entry of judgment in the District Court. In the present matter, defendant’s notice of appeal appears to have been filed on the twentieth day succeeding the date of entry of judgment.
Defendant’s right to appeal would thus seem to have lapsed, unless the Court is missing something on the .. record. To this end, an order will also enter requiring defendant to show cause why his appeal should not be dismissed summarily, within ten days from date of entry hereof.
It is so ORDERED.